Citation Nr: 0836204	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-34 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Propriety of the severance of service connection for 
post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1956 to November 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which severed service connection for 
post-traumatic stress disorder (PTSD) and discontinued the 
veteran's total disability rating based upon individual 
unemployability (TDIU). 

The veteran appeared before the undersigned Veterans Law 
Judge in a Central Office hearing in Washington, D.C. in 
January 2008 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  A rating decision dated in December 1999 granted service 
connection for PTSD. 

2.  A rating decision dated in January 2005 severed service 
connection for PTSD based upon a finding of clear and 
unmistakable error in the December 1999 grant of entitlement 
to service connection for the disability. 

3.  The December 1999 grant of service connection for PTSD is 
not found to be clearly and unmistakably erroneous; thus, 
this does not constitute a proper basis upon which service 
connection may be severed. 

4.  Upon restoration of service connection for PTSD, the 
veteran returns to the disability evaluations assigned on 
April 1, 2005.  As such the percentage requirements are met 
for entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The grant of service connection for post-traumatic stress 
disorder was not clearly and unmistakably erroneous.  As 
such, severance thereof was not proper.  38 U.S.C.A. §§ 1131, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.105(d), 
3.159, 3.303 (2007).

2.  The criteria for a total disability evaluation based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2007).  As will be discussed in full 
below, the Board finds that service connection for PTSD was 
improperly severed.  As such, service connection for PTSD is 
restored which, in turn, establishes the percentage 
requirements necessary for TDIU to be reinstated as well.  
This constitutes a complete grant of the benefits sought on 
appeal.  Therefore, as there can be no prejudice to the 
veteran, a full discussion of whether VA met the requisite 
duties is not needed.  



Severance of Service Connection

By rating decision in December 1999, service connection was 
established for PTSD.  The grant of service connection was 
based upon statements by the veteran that described stressful 
events during service, a witness statement confirming the 
occurrence of the claimed in-service stressor, and medical 
evidence that linked the claimed stressor and diagnosis of 
PTSD to the veteran's military service.  Upon consideration 
of all the evidence, the RO resolved any reasonable doubt in 
the veteran's favor and granted service connection for PTSD 
effective as of June 3, 1996.  In May 2003, the RO found that 
the grant of service connection represented clear and 
unmistakable error and that severance was warranted on that 
basis.  The veteran now appeals this severance and seeks 
restoration of service connection. 

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6)  (West 2002); 38 C.F.R. § 3.105(d) (2007).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple  
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v.  
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43-
44.

Although the same standards applied in a determination of 
clear and unmistakable error in a prior decision are applied 
to a determination of whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection 
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997). 

In the present case, the RO severed service connection for 
PTSD based upon findings that the veteran's alleged in-
service stressor did not occur during a period of honorable 
active duty, and that the in-service stressor was not 
corroborated by evidence from official military records.  
Rating Decision, May 2003. 

Initially the Board notes that to establish a recognizable 
in-service stressor, the corroborating evidence required will 
vary depending upon the nature and context of the stressor 
claimed.  In particular, the finder of fact must establish 
whether the claimed stressor is due to combat with the enemy, 
due to a confirmed prisoner-of-war experience, or due to an 
in-service personal assault.  38 C.F.R. § 3.304(f) (2007).  
In the present case, the claimed stressors occurred during a 
period of incarceration in a military stockade.  See Stressor 
statements, October 1997 & December 1996; VA examination, 
October 1999.  The veteran claims that he was severely beaten 
and treated inhumanely by prison guards.  Where, as here, the 
alleged stressor is not combat related, the veteran's lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997). 
However, in cases of personal assault, the governing 
regulations and case law recognize that service records may 
be silent as to the events of which the veteran alleges.  See 
38 C.F.R. § 3.304(f)(3) (2007); see also, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  Under these 
circumstances, alternative sources may provide credible 
evidence of an in-service stressor premised on personal 
assault.  See VA Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims 
for Service Connection for PTSD Based on Personal Trauma 
(September 5, 2008).

Specifically, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3) (2007).  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases, 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id. 

As such, in contrast with the finding of clear and 
unmistakable error defined in the May 2003 rating decision, 
corroborating evidence is not required from official military 
records.  Instead, the veteran has submitted lay evidence in 
the form of a notarized witness statement by an individual, 
C.P., who describes being incarcerated at the same time and 
place as the veteran and describes witnessing the stressful 
events claimed.  Statement by C.P., dated September 3, 1998.  

In discounting this evidence, the RO attests that they were 
unable to confirm C.P.'s military service.  However, the 
veteran has submitted certification of C.P.'s military 
service from the National Archives and Records Administration 
with the official seal affixed.  Certification of Military 
Service, received September 21, 2007.  The certification 
reflects that C.P. was indeed a member of the Regular Army at 
the time of the claimed stressor.  Furthermore, C.P.'s 
military service was terminated by a bad conduct discharge in 
July 1959.  Id.  This further supports the veteran's 
contention that C.P. was incarcerated during service, such 
that he may have witnessed the described events claimed to 
have occurred in a military stockade in or around April 1959.  
See RO hearing transcript, November 2005 (describing 
approximate date of claimed stressor).  

After carefully considering the evidence of record in light 
of the above, the Board finds that there is credible 
supporting evidence that the veteran's claimed in-service 
personal assault stressors occurred.  It is also true, as the 
RO states in the May 2003 proposal for severance of service 
connection, that contemporaneous service treatment records 
tend to contradict the veteran's claims that he sustained 
severe beatings in or around April 1959.  However, this 
medical evidence was of record at the time that service 
connection was granted, and reasonable doubt was resolved in 
favor of the veteran.  See Rating decision, December 1999.  
For the severance of service connection to be proper on the 
grounds that the in-service stressor was uncorroborated, the 
error contained in the prior decision must be undebatable, 
such that reasonable minds could only conclude that the grant 
of service connection was fatally flawed at the time that it 
was made.  That is not the case here.  Thus, the Board finds 
no clear and unmistakable error in terms of verification of 
the in-service stressor.  

Additionally, the finding that the claimed stressor did not 
occur during a period of honorable active duty military 
service is not legally supported.  The governing law states 
that in a service connection case, the requirement for line 
of duty occurrence will not be met if it appears that at the 
time the injury was suffered, or disease contracted, the 
person on whose account benefits are claimed (1) was avoiding 
duty by deserting the service or by absenting himself or 
herself without leave materially interfering with the 
performance of military duties; (2) was confined under 
sentence of court-martial involving an unremitted 
dishonorable discharge; or (3) was confined under sentence of 
a civil court for a felony (as determined under the laws of 
the jurisdiction where the person was convicted by such 
court).  38 U.S.C.A. § 105(b) (West 2002).  

In this case, the evidence shows that, as the veteran claims, 
he was in a military stockade in Germany at the time of the 
claimed stressor.  See Service treatment records, May-
November 1959.  The service personnel record is not available 
to confirm the nature of that incarceration as it is believed 
that this veteran's records were destroyed in the National 
Personnel Records Center (NPRC) fire in 1973.  See VA Form 
21-3101, February 1997.   

While the record confirms incarceration at the time of the 
stressful event, there is some discrepancy as to whether that 
incarceration was under sentence by court-martial.  See, 
e.g., VA examination, October 1999 (veteran describes 
conviction by court martial resulting in two-year sentence); 
but see Veteran's statement in response to Form 9, September 
2007 (veteran stating that he was never convicted).  
Regardless of whether the veteran was, in fact, imprisoned 
while awaiting court martial for the alleged criminal 
offense, or whether his conviction was later overturned, in 
either case, the veteran's DD Form 214 confirms that he 
ultimately received a general discharge under honorable 
conditions.  As such, the Board finds that the claimed 
stressful event occurred during the veteran's active duty 
military service.  Severance of service connection is not 
warranted on the basis that the claimed stressor did not 
occur during an applicable period of service.   

Upon review of the entire record, the Board finds that clear 
and unmistakable error has not been identified in the 
December 1999 grant of service connection such that 
reasonable minds could not differ.  As such, the severance of 
service connection was improper.  Service connection for PTSD 
must be restored as of April 1, 2005.   

Total Disability Rating Based on Individual Unemployability

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU).  
Entitlement requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a TDIU 
rating, if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Ratings for disabilities resulting from a common 
etiology will be combined under 38 C.F.R. § 4.25 (2007) and 
considered one disability for this calculation.  If the 
evidence demonstrates that the veteran is unemployable by 
reason of his service-connected disabilities, but fails to 
meet these percentage standards, the claim shall be submitted 
to the Director of Compensation and Pension Service for 
extraschedular consideration.  38 C.F.R. § 4.16(b) (2007).

In this case, subsequent to the restoration of service 
connection discussed above, service connection is in effect 
for PTSD, varicose veins of the right and left legs, 
residuals of fracture of the right ring finger, status post 
bilateral hernia surgery, and impotence secondary to varicose 
veins.  See Rating decision, January 2005.  The veteran's 
compensable disabilities are evaluated as follows: PTSD (70 
percent), varicose veins left (20 percent), varicose veins 
right (20 percent).  The combined evaluation for compensation 
purposes is 80 percent.  38 C.F.R. § 4.25.  As such, the 
veteran has one disability rated greater than 40 percent, and 
sufficient additional disability to bring the combined rating 
to greater than 70 percent.  Thus, subsequent to the 
restoration of service connection for PTSD, the veteran again 
meets the schedular percentage requirements for TDIU.  
38 C.F.R. § 4.16(a).  The evidence also shows that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
See, e.g., VA examination March 2002.  As such, entitlement 
to TDIU is restored effective as of April 1, 2005.



This represents a complete grant of the issues presently on 
appeal. 


ORDER

Service connection for PTSD is restored as of April 1, 2005; 
the appeal is granted.

Entitlement to TDIU is restored as of April 1, 2005; the 
appeal is granted. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


